t c memo united_states tax_court susan jane hoyez c p a petitioner v commissioner of internal revenue respondent docket no filed date susan jane hoyez pro_se nhi t luu-sanders for respondent memorandum opinion powell special_trial_judge respondent determined a deficiency in petitioner's federal excise_tax and an addition_to_tax under sec_6651 in the respective amounts of dollar_figure and dollar_figure the issue is whether a contribution to petitioner’s pension_plan was timely under sec_412 unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - petitioner resided in portland oregon at the time the petition was filed this case was submitted fully stipulated under rule and the facts may be summarized as follows petitioner is a certified_public_accountant doing business as a sole_proprietorship on date petitioner adopted a revised money_purchase_pension_plan the plan effective date the plan was adopted to meet the requirements of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 and subsequent legislation including the omnibus_budget_reconciliation_act_of_1993 publaw_103_66 107_stat_312 the plan is a qualified_plan within the meaning of sec_401 the plan is subject_to the funding requirements of sec_412 and petitioner is an employer within the meaning of sec_412 both petitioner and the plan have taxable years ending december petitioner made contributions to the plan for of dollar_figure and dollar_figure on april and date respectively respondent determined that the date contribution was made after the period allowed by sec_412 b asa consequence the plan failed to meet the minimum_funding_standard for respondent also determined that petitioner failed to file a form_5330 return of excise_taxes related to employee benefit plans respondent issued a notice_of_deficiency for for excise_tax under sec_4971 and imposed a failure_to_file_penalty under sec_6651 discussion a excise_tax under sec_4971 a sec_412 was designed to ensure that qualified_plans would accumulate sufficient assets to meet those plans’ obligations to their beneficiaries see h rept pincite 1974_3_cb_244 sec_412 in part provides a plan to which this section applies shall have satisfied the minimum_funding_standard for such plan for a plan_year if as of the end of such plan_year the plan does not have an accumulated_funding_deficiency for purposes of this section and sec_4971 the term accumulated_funding_deficiency means for any plan the excess of the total charges to the funding_standard_account for all plan years beginning with the first plan_year to which this section applies over the total credits to such account for such years or if less the excess of the total charges to the alternative_minimum_funding_standard_account for such plan years over the total credits to such account for such years xk k to ensure that a qualified_plan maintains minimum_funding sec_412 requires employers to maintain a funding_standard_account for each plan charges to the account consist of the normal_cost of the plan for the plan_year and the amortization of certain costs and liabilities see sec_412 b credits to the account consist generally of employer contributions for the plan_year and the amortization of certain adjustments see sec_412 q4e- at the end of each plan_year if the charges to the account defined by sec_412 exceed the credits defined by sec_412 the excess is referred to as an accumulated_funding_deficiency sec_412 if there is an accumulated_funding_deficiency for a plan_year the plan is underfunded and the employer is subject_to excise_tax under sec_4971 see sec_412 sec_4971 sec_4971 imposes a percent tax upon the amount of the accumulated_funding_deficiency sec_4971 provides that the tax shall be paid_by the employer responsible for contributing to the plan under sec_412 b a the funding_standard_account shall be credited with the amount considered contributed by the employer to or under the plan for the plan_year this amount includes contributions made during the plan_year and certain contributions made after the close of the plan_year sec_412 c b provides that any contributions for a plan_year made by an employer after the last day of such plan_year but not later than two and one-half months after such day shall be deemed to have been made on such last day for purposes of this subparagraph such two and one-half month period may be extended for not more than six months under regulations prescribed by the secretary sec_11_412_c_-12 temporary income_tax regs fed reg date provides b six month extension of two and one-half month period for purposes of sec_412 a contribution for a plan_year to which sec_412 applies that is made not more than eight and one half months after the end of such --- - plan_year shall be deemed to have been made on the last day of such year the issue in this case is whether the date contribution to the plan was timely both parties agree that the contribution to the plan made on date was made more than months after the plan_year ended petitioner contends that the language of sec_412 b acts as a safe-harbor and not as a definitive deadline petitioner argues that sec_412 c b does not contain any language indicating that it is the sole time period in which a deemed contribution can be timely made petitioner points to the language of sec_412 b a ie the amount considered contributed by the employer to or under the plan for the plan_year and contends that the use of the phrase plan_year indicates that other time periods are contemplated by the statute we cannot read the phrase plan_year in sec_412 b a to mean that separate time periods are contemplated by the statute the use of the phrase plan_year is a reference to the actual calendar or fiscal tax_year of the plan in this case references to the plan_year would be references to the plan in that ended december sec_412 b determines when a contribution is deemed contributed not sec_412 b a if an amount is deemed contributed under sec_412 c b sec_412 b a simply acts to credit that amount to the funding_standard_account sec_412 c b -- - provides that the two and one-half month period may be extended for not more than six months that language sets a definitive time limit moreover the legislative_history of sec_412 does not support petitioner’s safe-harbor argument the conference_report states that the contribution may relate back to the plan_year if it is made within months after the close of that plan_year plus any extension granted by the internal_revenue_service up to an additional months for a maximum of months after the end of the year h conf rept pincite 1974_3_cb_415 emphasis added the use of the word maximum is also definitive the legislative intent was to create a fixed time period in which deemed contributions would be allowed petitioner contends that sec_412 b should be read to allow deemed contributions beyond the months because of our holding in 64_tc_331 in aero rental we held that the statutory timeframe of sec_401 for retroactive amendments acted as a safe- harbor and was not a definitive deadline the taxpayer in aero rental initiated a stock_bonus_plan in date the taxpayer requested a determination that the plan qualified under sec_401 in date after extended negotiations with the commissioner the taxpayer amended the plan to comply with the commissioner’s position in date but the commissioner disallowed the taxpayer’s deductions for plan contributions for and on the ground that the plan in actual operation had not met the requirements of sec_401 during those years the court found that the legislative_history indicated that congress did not intend that sec_401 would set an exclusive time period we noted that congress subsequently amended sec_401 to give the commissioner discretion in determining the amount of time to permit retroactive amendments furthermore the taxpayer had negotiated with the commissioner in good_faith and acted in atimely manner we concluded that sec_401 was not an exclusive timeframe but was intended to act only as a safe-harbor and therefore the taxpayer’s retroactive amendments were valid but we are faced with a different statute here in cases specifically dealing with the time limit of sec_412 c b the court has adhered to the strict language of the statute and the regulations see 92_tc_291 aff931_f2d_418 6th cir wenger v commissioner tcmemo_2000_156 moreover aero rental v commissioner supra has not been expanded to apply outside of sec_401 and it has been narrowly construed within the confines of sec_401 see eg 77_tc_1353 68_tc_676 pawlak v commissioner tcmemo_1995_7 finally there is no indication --- - that congress intended to create a case-by-case reasonableness determination of whether a contribution could be deemed timely we sustain respondent’s determination of the excise_tax ’ b failure_to_file_penalty sec_6011 provides that when required by regulations any person liable for a tax shall make a return sec_54_6011-1 pension excise regs requires any employer who is liable for the tax under sec_4971 to file an annual return on form_5330 petitioner did not file such a return sec_6651 imposes a minimum addition_to_tax for failure to timely file a return in the amount of dollar_figure or percent of the amount of tax due per month for each month that a return is not timely filed not to exceed percent unless it is shown that such failure is due to reasonable_cause and not due to willful neglect 469_us_241 petitioner has not addressed this issue and we assume that if she is liable for the excise_tax she concedes the addition_to_tax under sec_6651 decision will be entered for respondent petitioner contends that under irs publication retirement plans for the self-employed contributions can be retroactively applied to the previous year if the contributions are made by the due_date of the employer’s return we have recently considered and rejected this argument see wenger v commissioner tcmemo_2000_156 we see no reason to restate our reasoning here
